FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NARCRISSUS SWANIGAN,                             No. 12-36002

               Plaintiff - Appellant,            D.C. No. 2:11-cv-05073-EFS

  v.
                                                 MEMORANDUM*
DAVID BAILEY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Washington state prisoner Narcrissus Swanigan appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials retaliated against him. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th

Cir. 2009), and we affirm.

         The district court properly granted summary judgment because Swanigan

failed to raise a genuine dispute of material fact as to whether defendants retaliated

against him for complaining about alleged staff misconduct. See id. at 1269

(setting forth the elements of a First Amendment retaliation claim in the prison

context); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002)

(uncorroborated and self-serving testimony does not raise a genuine dispute of

fact).

         The district court did not abuse its discretion by denying Swanigan’s motion

for reconsideration because Swanigan failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 60(b)).

         We reject Swanigan’s contentions that the court weighed evidence, made

credibility findings and failed to consider evidence Swanigan submitted.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                            2                                     12-36002
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2008) (per curiam).

      AFFIRMED.




                                         3                                  12-36002